Title: From John Quincy Adams to Thomas Boylston Adams, 27 October 1810
From: Adams, John Quincy
To: Adams, Thomas Boylston


                        N 10.
                            My Dear Brother.
                            St: Petersburg 27. October 1810.
                        
                        On the principle of returning a separate answer or reply to every letter that I receive from you, I remain yet one in arrears to you, since in my last I acknowledged the receipt of two—dated 27. March and 7. May.With the last dated but first received of these came the number of the Anthology containing the most learned Critique upon my Lectures—It reminded me of a famous Speech of which I have heard—said to have been delivered in the Massachusetts Convention, for deciding upon the federal Constitution—a Speech in which the Orator after enumerating the principal objections which were then made against that national compact, concluded by saying “for these Reasons“ Mr. President, I shall vote for the adoption of this Constitution”—But I have written to my mother my opinion of this notable performance, and that was taking quite as much notice of it, as it deserved. A thousand such Reviews will do my book neither good nor harm. But our giants of Literature are waiting to see what the English, and especially what the Scottish Reviewers will say, to know whether the work is good for anything or not—and that most unlucky episode about Lord Holland, which crept so unaccountably into the Silesian Letters, I Know will secure me another scratch from the titillating fingers of Edinburgh.—Lord Holland it seems, is himself one of the lashes of that Cat of nine tails the Edinburgh Review, and that Circumstance explains the vindictive rancour with which they scourged those Letters.Their fortune has certainly, far exceeded their pretensions—For besides the English edition of them they were dealt out again in driblets by half a dozen English Magazines, and they have had the honour of being translated into French and German, and in both those languages have been about as much abused as they were in the English—I presume that the Lectures will at least be spared in other languages than their own.Ever since I have been this time in Europe, Packets of Newspapers have come to me by almost every vessel that has arrived from Boston, made up and forwarded to me by Young and Minns, the Editors of the Palladium This obliging attention which has often furnished me the most recent intelligence from America, has been the more unexpected and indeed surprizing to me, as I find that in their own Paper, they spare me as little as before I left home; and like the other federal Prints readily circulate any scurrility upon me from what quarter  soever it may come. At any rate I am obliged to Messrs: Young & Minns for the trouble they have taken to send me the papers, and must ask you to thank them in my name for their kindness—I would send them some newspapers in return, if there were any Published here that they could read, or that could reach them in time, to give them any news—But I wish them to be assured that if I have no immediate opportunity to return their favour, I am not the less sensible to it.I wish you to procure and send to me a specimen of every one of the coins of the Mint of the United States—of Gold—Silver and Copper—viz—an Eagle, Half Eagle, Quarter Eagle—Dollar, half dollar, quarter dollar—ten Cent and five Cent piece—Cent & half Cent. As new as you can procure them, or at least perfect in execution, and undefaced—I want them for a collection—Perhaps by the friendship of Dr. Rush, you can procure them new, from the mint. And to save the trouble of forwarding them to you, perhaps he will be kind enough to   send them to me, by some Spring vessel from Philadelphia—You will transmit to him the amount of their value, and charge it account to me.—I am anxious to have something of particulars from you respecting my private affairs in your hands.—I had seen by the newspapers that two of my houses were to be leased.—This is a kind of Property, which requires a constant attention, and tenants in general are such bad debtors, that excepting the place in Court Street I almost wish the rest of my real Estate in Boston was turned into something at least  of more certain income—Apropos  of this place in Court Street—you have never mentioned it to me since the new building was to have been finished—Nor have you said a word about the Market shares—Mr. Jones who is the  Person latest arrived tells us that the Market is much frequented; and that is almost every thing, we have heard of it since we quitted its neighbourhood—I want to know what progress you make in the payment of my debts.We had yesterday the first Levee, or as they call it here Diplomatic Circle since the return of the Imperial family from their Summer Residence in the Country—I presented Mr. Jones at Court. It was the Empress Mother’s birthday and in the Evening there was a French Opera performed at the theatre of the Hermitage—All the Ministers of the Corps Diplomatique received tickets of admission to this performance, which was a thing without example in the present reign—Mrs Adams received also a ticket, and as there is now no other foreign Minister’s Lady at St: Petersburg, that she might not be alone, The Emperor expressly ordered that a ticket should also be sent to her Sister Catherine, although she has not been presented at Court—The Hermitage Theatre is in the Palace, which bears that name, and the French Company of Players occasionally perform there by the Emperors command—The tickets of admission are distributed as he directs, and are confined to his own Court, and to Ambassadors.—This was the only instance in which Ministers of the second order have ever received an invitation there. You are sufficiently acquainted with monarchical Governments to know, how every human being that surrounds a Sovereign, from a Prime Minister to a Scullion, catches the tone of the Master, in the treatment of persons, and while I and my family shall receive such marks of attention as these, trifling as they are in Themselves, you may make yourself quite easy about my qualifications for the splendid and intriguing court of Russia, and even about the figure which we made on our landing at Cronstadt—I have indeed in the course of the Summer received proofs far otherwise important than these of the Emperor’s friendly disposition towards the United States; and if I have not, as I certainly have not the means of turning to the greatest possible benifit of my Country, these favourable Sentiments both towards my Nation and myself, the fault is not mine—I have yet a trying Winter to go through, and I have reason to expect that the next Summer will prove no less so; but at this moment you may be assured that the only object of my concern is that circumstances which I cannot controul may occasion us to loose some of the favour in which we now stand—This may be unavoidable.—I had seen before the receipt of your letter the judgment of the Supreme Court of the United States, in the case of Fletcher and Peck, which had given me great pleasure—I am so little used to hear anything like an acknowledgment from those whom I have served, that the gratification of my feelings, is the greater, when I find it given—I was therefore delighted to learn from you that Mr. Peck, attributes the success of that Cause, to my exertions at the preceding Session of the Court.—I do not make this general observation by way of complaint—I settled it as a principle at a very early period of my life, and expressed it in one of my preformances at an exhibition while in College, that we must serve our fellow men, from a nobler motive than the expectation of their gratitude in return, and that we must never take it as a disappointment, when we experience the failure of that gratitude. I hope I have always acted up to this principle and when I have met with grateful returns, I have always considered it as so much of my  positive enjoyment gained which was not  to have been expected.My dear boys, are never out of my thoughts—your account of John’s rapid improvement in learning to read, was a banquet to my Soul—There are so many things that I want them to learn, that I can hardly wait with Proper Patience, for the time, when they ought to be taught them. I presume they are now with you, and am sure that they will have all the kind care and attention both of yourself and of your wife—I have already express’d to you my anxiety with regard to George’s handwriting and his French—I wish him to begin immediately to write letters, and to be required to write them entirely from his own head; though he should have some assistance to correct the spelling. Letter writing is best learnt by practice, and upon every letter that he writes or receives you can lead him by a few short remarks, to discern the true characters of the epistolary style—But while he is made to pursue his sedentary studies, with all the assiduity which he can bestow upon them, I wish him also to be enured to bodily fatigues and even hardships. Let him have no effeminate indulgencies, no cockering; no  encouragement to the anticipations of a life of indolence and ease, & enjoyment Let his sports and amusements even be of the hardy Kind, which  partake as much of labour as of Pleasure—Teach him Courage and discretion blended together in the same lessons—How much I ask you to do for him—and how easy it is to ask! The best of all possible Education I know is but a Lottery, and without a corresponding disposition in the child, all that you can do for him is but labour lost—Let us do however all that we can, and leave the result to Providence—I am ever &c.
                        
                            
                        
                        
                    